EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 3		replace “Degree” with “degree”
Claim 1, line 4		replace “Content” with “content”
Claim 1, line 4		insert “ethylene vinyl acetate” prior to “copolymer”
Claim 1, line 5		replace “Melt” with “melt”
Claim 1, line 6		replace “Ratio” with “ratio”

Claim 4, line 9		insert “autoclave” prior to “reactor > a temperature T2”
Claim 4, line 9		insert “autoclave” between “uppermost of the” and “reactor”
Claim 4, line 13	insert “autoclave” prior to “reactor”
Claim 4, line 14	insert “autoclave” prior to “reactor”

Claim 5, line 1		insert “autoclave” prior to “reactor”
Claim 5, line 3		insert “autoclave” prior to “reactor”
Claim 5, line 4		insert “autoclave” prior to “reactor”

Claim 12, line 4	replace “the reaction” with “a reaction”
Claim 12, line 6	replace “the weight” with “a weight”


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-13 are allowed.

The present invention is drawn to an ethylene vinyl acetate copolymer satisfying conditions (1) to (4) below:  (1) degree of crosslinking 85 % or greater, (2) content of vinyl acetate 25 to 35 wt % based on total weight of the ethylene vinyl acetate copolymer, (3) melt index (190 ºC, 2.16 kg) 20 to 30 g/10 min, (4) ratio of */[] 550 to 7500, wherein is* complex viscosity at zero shear measured at 160 ºC and [] is intrinsic viscosity measured at 25 ºC.
A further aspect of the invention is a method of preparing the ethylene vinyl acetate copolymer comprising polymerizing ethylene and vinyl acetate monomer in an autoclave reactor in the presence of an initiator wherein the autoclave reactor comprises a reaction region with at least three stages. 
 See claims for full details.

Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over prior art listed in the accompanying PTO-892.  The latter cites references showing the state of the art with respect to preparation of ethylene vinyl acetate copolymer using autoclave or tubular reactors.  None of the references teaches the method described in instant claims, and accordingly, none of the references teaches claimed ethylene vinyl acetate copolymer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”






Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 15, 2021